


FIRST AMENDMENT TO
INDEMNIFICATION AGREEMENT
 


This First Amendment to Indemnification Agreement (the “Amendment”) is made as
of the date set forth below, by and between Southern Union Company (the
“Company”) and Eric D. Herschmann (the “Indemnitee”).
 
RECITALS
 
WHEREAS, the Company and Indemnitee entered into that certain Indemnification
Agreement (the “Agreement”) dated February 25, 2009; and
 
WHEREAS, the Company and Indemnitee wish to amend the Agreement.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
1.   Section 1 of the Agreement is hereby amended and replaced in its entirety
as follows:
 
“Section 1.         Services to the Company.  Indemnitee agrees to serve the
Company as a member of the Board of Directors of the Company (the “Board”) and
in the office listed below his or her name on the signature page hereof (the
“Office”).  Indemnitee may at any time and for any reason resign from the Board
or such Office (subject to any other contractual obligation or any obligation
imposed by operation of law), in which event the Company shall have no
obligation under this Agreement to continue Indemnitee as a member of the Board
or in such Office.  This Agreement shall not be deemed an employment contract
between Indemnitee and the Company (or any other entity of which Indemnitee is
or was serving in any capacity at the request of the Company).  The foregoing
notwithstanding, this Agreement shall continue in force after Indemnitee has
ceased to serve as a member of the Board or in the Office.”
 
2.           All defined terms in this Amendment, to the extent not defined
herein, shall have the same meaning as set forth in the Agreement.
 
3.           Except as modified by this Amendment, the Agreement shall remain in
full force and effect as originally written.  All references to the Agreement
shall mean and refer to the Agreement as amended by this Amendment.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed as of
the day and year set forth below.
 
SOUTHERN UNION COMPANY


 
By:   /s/ Robert M. Kerrigan, III-------------------------
Robert M. Kerrigan, III
 
Vice President- Assistant General Counsel & Secretary





INDEMNITEE




By:   /s/ Eric D. Herschmann-----------------------------
Eric D. Herschmann
 
Vice Chairman, President & Chief Operating Officer





 
DATE: August 31, 2009











